DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE filed on 07/13/2022.  
Claim(s) 1-17 is/are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-10, 14-15, 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jain et al. (WO 96/31047).

In regards to claim 1, Jain teaches an information processing system comprising: 
one or more memories storing instructions (e.g. Section 3, p.35-40; Examiner’s note: directed to computer vision system and as such suggests the use processors and memories storing instructions); and 
one or more processors executing the instructions (e.g. as above, Section 3, p.35-40; Examiner’s note: directed to computer vision system and as such suggests the use processors and memories storing instructions)to: 
obtain a plurality of images based on image capturing by a plurality of imaging devices (e.g. Field of the Invention, p.1: synthesis of diverse spatially and temporally coherent and consistent virtual video cameras, and virtual video images, from multiple real world video images that are obtained by multiple real cameras); 
obtain viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint (e.g. Summary,Section 1, p.6: viewer can command the selection of real, or – in advanced embodiments of the invention – even the synthesis of virtual, video images of the scene in response to any of his or her desired and selected (i) spatial perspective on the scene, (ii) static or dynamically moving object appearing in the scene, or (iii) event depicted in the scene); and 
generate a plurality of virtual viewpoint contents each of which corresponds to one of a plurality of image formats based on the common plurality of obtained images and the obtained viewpoint information, wherein the plurality of image formats is image formats whose numbers of virtual viewpoints specified by the viewpoint information used for generation of the virtual viewpoint contents are different from one another (e.g. Section 2.4, p.24-25: portions of each of multiple video streams showing a single scene, each from a different spatial perspective, that are identified to be (then, at the instant) static by a running comparison are “warped” onto the three-dimensional environmental model; any desired scene view is then synthesized (alternatively, “extracted”) from the representations and reconstituted objects that are (both) within the three-dimensional model, and is displayed to the viewer/user; any requested view may be panoramic, or at any aspect ratio, in presentation; any and all views can be rendered stereoscopically, as desired; Examiner’s note: this suggests requested views may be of different formats (non-panoramic, panoramic, stereoscopic); this further suggests that the number of virtual viewpoints used for generation would be different for different formats (e.g. stereoscopic would need different virtual views for left and right)).

In regards to method claim 14 and medium claim 17, claim(s) 14, 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 14, 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 2, Jain teaches a system, wherein the plurality of generated virtual viewpoint contents correspond to common time information (e.g. p.90,Section 14.1, p.90: at each time instant, multiple vistas are computed using the current dynamic model and video streams from multiple perspective).

In regards to claim 7, Jain teaches a system, wherein in the plurality of image formats, a panorama image format and a non-panorama image format are included (e.g. as above, Section 2.4, p.24-25: any requested view may be panoramic, or at any aspect ratio, in presentation; Examiner’s note: this suggests requested views may be of different formats (non-panoramic, panoramic)).

In regards to claim 8, Jain teaches a system, wherein in the plurality of image formats, a 3D image format for a stereoscopic view based on both-eye disparity is included (e.g. as above, Section 2.4, p.24-25: any and all views can be rendered stereoscopically, as desired).

In regards to claim 9, Jain teaches a system, wherein in the plurality of image formats, a 3D panorama image format for stereoscopically viewing a panorama image based on a both-eye disparity is included (e.g. as above, Section 2.4, p.24-25: any requested view may be panoramic, or at any aspect ratio, in presentation; any and all views can be rendered stereoscopically, as desired; Examiner’s note: this suggests that a view may be panoramic as well as stereoscopic).

In regards to claim 10, Jain teaches a system, wherein 
virtual viewpoint contents in accordance with a first image format among the plurality of image formats are generated by compositing a first number of images corresponding to a first number of virtual viewpoints different in at least one of a position and a view direction (e.g. as above, Section 2.4, p.24-25: portions of each of multiple video streams showing a single scene, each from a different spatial perspective, that are identified to be (then, at the instant) static by a running comparison are “warped” onto the three-dimensional environmental model; any desired scene view is then synthesized (alternatively, “extracted”) from the representations and reconstituted objects that are (both) within the three-dimensional model, and is displayed to the viewer/user; any requested view may be panoramic, or at any aspect ratio, in presentation; any and all views can be rendered stereoscopically, as desired), 
virtual viewpoint contents in accordance with a second image format among the plurality of image formats are generated by compositing a second number of images corresponding to a second number of virtual viewpoints different in at least one of a position and a view direction (e.g. Section 2.4, p.24-25: any and all views can be rendered stereoscopically, as desired; Examiner’s note: stereoscopic would need different virtual views for left and right), and 
the first number and the second number are different (e.g. as above, Section 2.4, p.24-25: any requested view may be panoramic, or at any aspect ratio, in presentation; any and all views can be rendered stereoscopically, as desired; Examiner’s note: suggests that the number of virtual viewpoints used for generation would be different for different formats (e.g. stereoscopic would need different virtual views for left and right)). 

In regards to method claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 10. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claim 1 above, and further in view of Yerli (US 2018/0288393 A1).

In regards to claim 3, Jain teaches the system of claim 1, but does not explicitly teach the system, wherein part of viewpoint information used for generation of each of the plurality of virtual viewpoint contents are common.

However, Yerli teaches a system, wherein part of viewpoint information used for generation of each of the plurality of virtual viewpoint contents are common (e.g. Abstract: provide a plurality of media streams, each media stream being captured using a camera of at least one array of cameras; receive a device position associated with an output device; generate from the plurality of media streams an output stream adjusted to the device position; [0032]: receive a plurality of viewing orientations, each associated with one of the plurality of output devices; generate a plurality of output streams, each reflecting the respective viewing position and orientation; the captured scene may be provided to a plurality of output devices; [0064]: each VR headset may provide their current positional and orientational data including a current viewing position (three coordinates) and a current viewing orientation (three angles); Examiner’s note: using three coordinates for position and three angles for orientation, there may be instances where part of the viewpoint information for each devices is common).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Jain to output to multiple devices, in the same conventional manner as taught by Yerli as both deal with displaying views of a scene. The motivation to combine the two would be that it would allow output to multiple devices.

In regards to claim 4, Jain teaches the system of claim 1, but does not explicitly teach the system, wherein viewpoint information used for generation of each of the plurality of virtual viewpoint contents is different. 

However, Yerli teaches a system, wherein viewpoint information used for generation of each of the plurality of virtual viewpoint contents is different (e.g. as above, Abstract; [0032]: provided to a plurality of output devices; [0064]: each VR headset may provide their current positional and orientational data including a current viewing position (three coordinates) and a current viewing orientation (three angles); Examiner’s note: using three coordinates for position and three angles for orientation, there may be instances where the viewpoint information for each devices is different). 

In addition, the same rationale/motivation of claim 3 is used for claim 4.

In regards to claim 5, Jain teaches the system of claim 1, but does not explicitly teach the system, wherein the two or more virtual viewport contents are generated in parallel.

However, Yerli teaches a system, wherein the two or more virtual viewport contents are generated in parallel (e.g. as above, [0032]: receive a plurality of viewing orientations, each associated with one of the plurality of output devices; generate a plurality of output streams, each reflecting the respective viewing position and orientation; the captured scene may be provided to a plurality of output devices; Examiner’s note: this suggests the content generation for multiple devices in parallel).

In addition, the same rationale/motivation of claim 3 is used for claim 5.

In regards to claim 6, Jain teaches the system of claim 1, but does not explicitly teach the system, wherein the one or more processors execute the instructions further to: 
output each of the plurality of generated virtual viewpoint contents to different one of output destinations.

However, Yerli teaches a system, wherein the one or more processors execute the instructions further to: 
output each of the plurality of generated virtual viewpoint contents to different one of output destinations (e.g. as above, [0032]: receive a plurality of viewing orientations, each associated with one of the plurality of output devices; generate a plurality of output streams, each reflecting the respective viewing position and orientation; the captured scene may be provided to a plurality of output devices.

In addition, the same rationale/motivation of claim 3 is used for claim 6.

In regards to claim 12, Jain teaches the system of claim 1, but does not explicitly teach the system, comprising: 
a plurality of image generation apparatuses,
wherein the one or more processors execute the instructions further to: 
provide the plurality of acquired images to each of the plurality of image generation apparatuses and the plurality of virtual viewpoint contents is generated by the plurality of image generation apparatuses.

However, Yerli teaches a system, comprising: 
a plurality of image generation apparatuses (e.g. [0083]: each of the individual VR clients may receive the plurality of data streams from the plurality of cameras or camera sensors of the camera array of camera device 101; each individual VR client may have logic that, using its own viewing position and orientation (6 degrees of freedom) may be configured to extract, decompress and interpolate the media data according to the viewing position and orientation to generate the output stream),
wherein the one or more processors execute the instructions further to: 
provide the plurality of acquired images to each of the plurality of image generation apparatuses and the plurality of virtual viewpoint contents is generated by the plurality of image generation apparatuses (e.g. as above, [0083]: each of the individual VR clients may receive the plurality of data streams; each individual VR client may … generate the output stream).

In addition, the same rationale/motivation of claim 3 is used for claim 12.

In regards to claim 13, the combination of Jain and Yerli teaches a system, wherein the one or more processors execute the instructions further to: 
obtain instruction information for specifying a number of the plurality of virtual viewpoint contents to be generated (e.g. Yerli as above, [0083]: each of the individual VR clients may receive the plurality of data streams from the plurality of cameras or camera sensors of the camera array of camera device 101; each individual VR client may have logic that, using its own viewing position and orientation (6 degrees of freedom) may be configured to extract, decompress and interpolate the media data according to the viewing position and orientation to generate the output stream; Examiner’s note: it may be viewed that there would be instruction to send the data stream to a number of devices which correspond to the number of contents to generate); and 
store the plurality of obtained images in each of a plurality of databases in accordance with the number specified by the obtained instruction information and the plurality of images is provided from the plurality of databases to the plurality of image generation apparatuses (e.g. Yerli as above, [0083]: each of the individual VR clients may receive the plurality of data streams from the plurality of cameras or camera sensors of the camera array of camera device 101; configured to extract, decompress and interpolate the media data according to the viewing position and orientation to generate the output stream; Examiner’s note: each device (viewed both as database/apparatus) would each store the image stream which would then be used/provided for processing).

Claim(s) 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to claims 1, 14 above, and further in view of Chernoff (US 2007/0216782 A1).

In regards to claim 11, Jain teaches the system of claim 1, but does not explicitly teach the system, wherein the one of more processors execute the instructions further to: 
specify two or more image formats among a plurality of predetermined image formats based on a selection operation by a user and two or more virtual viewpoint contents in accordance with the specified two or more image formats are generated.

However, Chernoff teaches a system, wherein the one of more processors execute the instructions further to: 
specify two or more image formats among a plurality of predetermined image formats based on a selection operation by a user and two or more contents in accordance with the specified two or more image formats are generated (e.g. [0031]: software includes an option enabling the user to select to store the same captured image in multiple formats and/or sizes).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Jain to select multiple formats, in the same conventional manner as taught by Chernoff as both deal with image processing. The motivation to combine the two would be that it would allow the user to select a plurality of different image formats to be generated.

In regards to method claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 11. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612